 1 McCormick, Barstow, Sheppard,
   Wayte & Carruth LLP
 2 Gregory S. Mason, #148997
   7647 North Fresno Street
 3 Fresno, California 93720
   Telephone:     (559) 433-1300
 4 Facsimile:     (559) 433-2300

 5 Attorneys for Defendant COSTCO
   WHOLESALE CORPORATION
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 CATALINA TORRES HERRERA,                               Case No. 1:19-cv-00175-LJO-EPG

12                  Plaintiff,                            STIPULATION AND ORDER FOR
                                                          DISMISSAL OF ENTIRE ACTION WITH
13          v.                                            PREJUDICE

14 COSTCO WHOLESALE CORPORATION,

15                  Defendants.

16

17

18          IT IS HEREBY STIPULATED by and between the Parties to this action, Plaintiff,
19 CATALINA TORRES HERRERA, and Defendant, COSTCO WHOLESALE CORPORATION, by

20 and through their respective attorneys, to enter into the following stipulation:

21          1.      The Parties hereby agree and stipulate to dismiss this entire action, with prejudice, each
22 party to bear their own attorney’s fees and costs, pursuant to Federal Rule of Civil Procedure 41(a)(1).

23          2.      The Parties further request that the Court enter the proposed Order attached hereto
24 dismissing this action in its entirety with prejudice, each party to bear their own attorney’s fees and

25 costs.

26
27

28


                 STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1 Dated: January 22, 2020                         McCORMICK, BARSTOW, SHEPPARD,
                                                       WAYTE & CARRUTH LLP
 2

 3

 4                                            By:           /s/Gregory S. Mason
                                                             Gregory S. Mason
 5                                           Attorneys for Defendant COSTCO WHOLESALE
                                                              CORPORATION
 6

 7
     Dated: January 22, 2020                       GROSSMAN LAW OFFICES, APLC
 8

 9

10                                           By:          /s/Theodore Kreit
                                                            Theodore Kreit
11                                                      Attorneys for Plaintiff
                                                    CATALINA TORRES HERRERA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              2
              STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1                                                ORDER

 2          Pursuant to the Parties’ Stipulation for Dismissal of the Entire Action With Prejudice, Herrera

 3 v. Costco, Case No.: 1:19-cv-00175-LJO-EPG, is hereby dismissed in its entirety with prejudice and

 4 the Clerk of Court is directed to close this case.

 5

 6 IT IS SO ORDERED.

 7
        Dated:     January 28, 2020                            /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
                 STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
